CHARLES J. SCHUCK, Judge,
upon petition for rehearing.
At a former term of this court, claimant was denied an award, and subsequently her attorneys filed their petition for a rehearing, urging that the court allow them to submit further briefs and be heard in oral argument in support of the matters contained in the said petition.
The court granted the request set forth in the petition, treated the whole matter as upon rehearing, received addi*36tional and further briefs from both claimant and respondent, and heard further arguments, and the matters involved were again submitted to the court for its ’further consideration and determination.
We have very carefully again considered all the testimony of this case in. connection with the additional briefs filed and the arguments submitted, and while it may be that reasonable men may differ as to the facts, we are convinced that the accident in question was occasioned by the negligent operation of the automboile in which complainant was riding at the time, and which negligence was the proximate cause of the accident to complainant; we are, therefore, constrained to follow our previous decision and again deny an award.